DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Pat. 11,277,179
Instant Appl. 17/591,693
1 and 7. A method, comprising: receiving, by a user equipment comprising a processor, a transmission, from network equipment, that comprises a channel state information reference signal that comprises an indication of a number of channel state information reference signal ports configured for the user equipment; determining, by the user equipment, a precoding matrix indicator and a transmission rank from a group of transmission ranks based on the number of channel state information reference signal ports assigned to the user equipment, wherein the determining of the transmission rank is based on capacity information determined for the transmission rank satisfying a defined capacity information threshold, and wherein defined capacity information is indicative of a data carrying capacity for the transmission rank; determining, by the user equipment, channel quality indicator information based on the transmission rank and the precoding matrix indicator and transmitting, by the user equipment, the precoding matrix indicator to the network equipment.
2. The method of claim 1, wherein the receiving comprises receiving the indication that the user equipment is configured with a type 1 demodulation reference signal pattern.
3. The method of claim 1, wherein the receiving comprises receiving the indication that the user equipment is configured with a type 2 demodulation reference signal pattern.
4. The method of claim 1, wherein the receiving comprises receiving the indication that the user equipment is configured with a single symbol.
5. The method of claim 1, wherein the receiving comprises receiving the indication that the user equipment is configured with two symbols.
6. The method of claim 1, wherein the determining comprises facilitating a choice of the transmission rank and the precoding matrix indicator based on a capacity-based approach.
10 and 12. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a transmission, from network equipment, that comprises a channel state information reference signal that comprises an indication of a number of channel state information reference signal ports configured for a user equipment; determining a precoding matrix indicator and a transmission rank from a group of transmission ranks based on the number of channel state information reference signal ports; wherein the determining comprises selecting the transmission rank from the group of transmission ranks, and wherein resource blocks of transmission ranks in the group of transmission ranks comprise respective overhead values; and transmitting the precoding matrix indicator to the network equipment via a fifth generation communications network.
11. The system of claim 10, wherein the operations further comprise: determining the transmission rank based on capacity information determined for the transmission rank satisfying a defined capacity information threshold, and wherein defined capacity information is indicative of a data carrying capacity for the transmission rank.
13. The system of claim 10, wherein the determining comprises selecting the transmission rank based on mutual information per symbol determined as a function of post-processing signal to interference plus noise ratio for transmission ranks of the group of transmission ranks.

14. The system of claim 10, wherein the determining comprises using a capacity-based approach.

15. The system of claim 10, wherein the determining comprises using mutual information for a first selection of the transmission rank and a second selection of the precoding matrix indicator.


16. The system of claim 10, wherein the indication is a first indication, and wherein the receiving comprises receiving a second indication that the user equipment is configured with a type 1 demodulation reference signal pattern.
17. The system of claim 10, wherein the indication is a first indication, and wherein the receiving comprises receiving a second indication that the user equipment is configured with a type 2 demodulation reference signal pattern.
18. The system of claim 10, wherein the indication is a first indication, and wherein the receiving comprises receiving a second indication that the user equipment is configured with a single symbol or receiving a third indication that the user equipment is configured with two symbols.

19. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving, from network equipment, a channel state information reference signal that comprises an indication of a number of channel state information reference signal ports configured for a user equipment; selecting a precoding matrix indicator and a transmission rank from a group of transmission ranks based on the number of channel state information reference signal ports assigned to the user equipment; and transmitting data indicative of the precoding matrix indicator to the network equipment.
20. The non-transitory machine-readable medium of claim 19, wherein the selecting of the transmission rank is based on capacity information determined for the transmission rank satisfying a defined capacity information threshold, and wherein defined capacity information is indicative of a data carrying capacity for the transmission rank.
1 and 2. A method, comprising: receiving, by the user equipment, a transmission, from the network equipment, that comprises a channel state information reference signal that comprises an indication of the number of channel state information reference signal ports configured for the user equipment; determining, by a user equipment comprising a processor, a precoding matrix indicator and a transmission rank from a group of transmission ranks based on a number of channel state information reference signal ports assigned to the user equipment, wherein the determining of the transmission rank is based on capacity information determined for the transmission rank satisfying a defined capacity information threshold, and wherein defined capacity information is indicative of a data carrying capacity for the transmission rank; determining, by the user equipment, channel quality indicator information based on the transmission rank and the precoding matrix indicator; and transmitting, by the user equipment, the precoding matrix indicator to network equipment.
3. The method of claim 2, wherein the receiving comprises receiving the indication that the user equipment is configured with a type 1 demodulation reference signal pattern.

4. The method of claim 2, wherein the receiving comprises receiving the indication that the user equipment is configured with a type 2 demodulation reference signal pattern.
5. The method of claim 2, wherein the receiving comprises receiving the indication that the user equipment is configured with a single symbol.
6. The method of claim 2, wherein the receiving comprises receiving the indication that the user equipment is configured with two symbols.
7. The method of claim 1, wherein the determining comprises facilitating a choice of the transmission rank and the precoding matrix indicator based on a capacity-based approach.
8. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a transmission, from network equipment, that comprises a channel state information reference signal that comprises an indication of a number of channel state information reference signal ports configured for a user equipment; and determining a precoding matrix indicator and a transmission rank from a group of transmission ranks based on the number of channel state information reference signal ports, wherein the determining comprises selecting the transmission rank from the group of transmission ranks, and wherein resource blocks of transmission ranks in the group of transmission ranks comprise respective overhead values.


9. The system of claim 8, wherein the operations further comprise: determining the transmission rank based on capacity information determined for the transmission rank satisfying a defined capacity information threshold, and wherein defined capacity information is indicative of a data carrying capacity for the transmission rank.
11. The system of claim 8, wherein the determining of the precoding matrix indicator comprises selecting the transmission rank based on mutual information per symbol determined as a function of post-processing signal to interference plus noise ratio for transmission ranks of the group of transmission ranks.
12. The system of claim 8, wherein the determining of the precoding matrix indicator comprises using a capacity-based approach.
13. The system of claim 8, wherein the determining of the precoding matrix indicator comprises using mutual information for a first selection of the transmission rank and a second selection of the precoding matrix indicator.
14. The system of claim 8, wherein the indication is a first indication, and wherein the receiving comprises receiving a second indication that the user equipment is configured with a type 1 demodulation reference signal pattern.
15. The system of claim 8, wherein the indication is a first indication, and wherein the receiving comprises receiving a second indication that the user equipment is configured with a type 2 demodulation reference signal pattern.
16. The system of claim 8, wherein the indication is a first indication, and wherein the receiving comprises receiving a second indication that the user equipment is configured with a single symbol or receiving a third indication that the user equipment is configured with two symbols.

18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: selecting a precoding matrix indicator and a transmission rank from a group of transmission ranks based on a number of channel state information reference signal ports assigned to a user equipment; determining, by the user equipment, channel quality indicator information based on the transmission rank and the precoding matrix indicator; and transmitting data indicative of the precoding matrix indicator to network equipment.

19. The non-transitory machine-readable medium of claim 18, wherein the selecting of the transmission rank is based on capacity information determined for the transmission rank satisfying a defined capacity information threshold, and wherein defined capacity information is indicative of a data carrying capacity for the transmission rank.




Claims (1, 2), 3-9, 11-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 7), 2-5, (10, 12), 11, 13-20 of U.S. Patent No. 11,277,179. Although the claims at issue are not identical, they are not patentably distinct from each other because claims (1, 2), 3-9, 11-16, 18-19 of the instant application merely broadens the scope of the claims (1, 7), 2-5, (10, 12), 11, 13-20 of U.S. Patent No. 11,277,179 by eliminating the elements and their functions of the claims (1, 7), 2-5, (10, 12), 11, 13-20 of U.S. Patent No. 11,277,179. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maamari et al (US 2018/0198511) hereinafter Maamari cited in IDS filed on 05/02/2022 in view of Sajadieh et al (US 2016/0080051) hereinafter Sajadieh.
Regarding claim 18, Maamari discloses a non-transitory machine-readable medium (see [0006]), comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: selecting a precoding matrix indicator and a transmission rank from a group of transmission ranks (see Abstract, [0004], [0006], [0009]); based on a number of channel state information reference signal ports assigned to a user equipment; determining, by the user equipment, channel quality indicator information based on the transmission rank and the precoding matrix indicator (see Abstract, [0004], [0006], [0009]); and transmitting data indicative of the precoding matrix indicator to network equipment (see [0004], [0008]).  Maamari fails to disclose selecting a precoding matrix indicator and a transmission rank based on a number of channel state information reference signal ports assigned to a user equipment.
Sajadieh discloses selecting a precoding matrix indicator and a transmission rank based on a number of channel state information reference signal ports assigned to a user equipment (see [0044], [0089], [0090]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select a precoding matrix indicator and a transmission rank based on a number of channel state information reference signal ports assigned to a user equipment as taught by Sajadieh into the teachings of Maamari in order to reduce hardware costs and complications associated with many RF chains (e.g., more than 8 RF chains) and maximize compatibility with the existing specifications (e.g., LTE).
Allowable Subject Matter
Claims 10, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al (2019/0081671) disclose a codebook-based uplink transmission in wireless communications.
Han et al (US 2013/0148613) disclose a method and device for transmitting control information in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
November 9, 2022